In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-339 CR

NO. 09-05-340 CR

NO. 09-05-341 CR

____________________


TOM LOGAN THORNE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 89751, 89752 and 89753




MEMORANDUM OPINION
	Tom Logan Thorne was convicted of the offense of burglary of a habitation in
Cause Nos. 89751, 89752 and 89753.  Thorne filed notice of appeal on July 22, 2005.  In
each case, the trial court entered a certification of the defendant's right to appeal in which
the court certified that this is a plea-bargain case, and the defendant has no right of appeal. 
See Tex. R. App. P. 25.2(a)(2).  The trial court's certifications have been provided to the
Court of Appeals by the district clerk.
	On July 29, 2005, we notified the parties that the appeals would be dismissed unless 
amended certifications were filed within thirty days of the date of the notices and made a
part of the appellate records.  See Tex. R. App. P. 37.1.  The parties have not identified
any issues unrelated to the appellant's convictions and the records have not been
supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								___________________________
								       STEVE McKEITHEN
									     Chief Justice

Opinion Delivered August 31, 2005
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.